DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Genus 1, Species 1B (method ii in claims 1, 15, and 30) and Genus II, Species IIB (method b in claim 25) in the reply filed on 8/01/2022 is acknowledged.
No claims are withdrawn.

Claim Status
Claims 1, 3, 9, 12-13, 15, 17-18, 22, 25, 27-36 are pending.
Claims 2, 4-8, 10-11, 14, 16, 19-21, 23-24, and 26 are cancelled. 
	Claims 1, 3, 9, 12-13, 15, 17-18, 22, 25, 27-36 are rejected.
	Examiner’s Note: It is noted that claims 25 and 28 are dependent from claim 1, but are not formatted according to standard US practice. It is recommended to amend the claims to recite “The method according to claim 1” to be consistent with US practice.

Priority
	Applicant's claim for the benefit of a prior-filed application, PCT/EP2017/060294, filed 4/28/2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to App. No. GB1607630.9, filed 5/01/2016, and App. No. GB1703903.3, filed 3/10/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Accordingly, each of claims 1, 3, 9, 12-13, 15, 17-18, 22, 25, 27-36 are afforded the effective filing date of 5/01/2016.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 2/15/2019, 8/03/2020, 6/17/2021, and 12/17/2021 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. Signed copies of the IDS documents are included with this Office Action. 
The “References” section (p. 25-26) is not acknowledged unless the reference is listed in IDS. The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings
	The Drawings submitted 10/26/2018 are objected to as failing to comply with 37 CFR 1.84(u)(1) because view numbers must be preceded by the abbreviation “FIG.”. The drawings should be relabeled “FIG. 1” and “FIG. 2”.
	
Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 10/26/2018.
Hyperlinks
	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. A non-limiting example includes p. 1, line 23. Applicant will note that this is exemplary and other instances may exist. It is requested that all instances be corrected.

Claim Objections
	The claims are objected to for the following informalities:
	Claims 3 and 31 recite “HRD copy number-based index”. As these are the first recitations of an HRD copy number-based index, HRD should be spelled out.
Claims 22 and 29-30 recites “a PARP inhibitor or a platinum-based drug or an anthracycline”, which should be amended to recite “a PARP inhibitor,  a platinum-based drug, or an anthracycline” or similar.
Claim 36 recites “a normal, non-tumor sample from the patient”. In claim 36 and all other claims, every other recitation of “tumour” is spelled differently. It is recommended to amend the claims so that the word is spelled consistently throughout, i.e., either “tumor” or “tumour”.

Claim Interpretation
Claim Terminology
Claims 1, 15, and 30 recite the limitations “i) determining the presence or absence of at least one base substitution signature in the sample; ii) determining the presence or absence of at least one rearrangement signature in the sample; iii) determining the presence or absence of at least one indel signature in the sample; and iv) determining a copy number profile for the sample”, which read on any base substitution, rearrangement, indel, or copy number determined in a sample. While the specification discloses that different mutational processes generate unique combinations of mutation types, termed "Mutational Signatures", at p. 1, lines 11-12, the specification does not clearly define or elaborate on the meaning of the terms “signature” or “profile”, which, as such, are interpreted under the broadest reasonable interpretation (BRI) to provide no further limitation to the recited base substitutions, rearrangements, indels, or copy numbers beyond the interpretation of “combinations” of types.
Claim 3 and 31 recite limitations a) through h), which are separated by “and/or” after step g) and before step h). Under the broadest reasonable interpretation (BRI), the claims are interpreted that at least one of any of steps a) through h) are required to be performed. 

Contingent Claiming
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations. However, the claims contain recitations of intended use and contingent claim language that affect the scope of the claims, as listed below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification (see MPEP § 2111).
The instant claims include a recitation of contingent claim language.
With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”.
In the instant claims, the following is a “contingent” recitation:
Claims 1, 15, and 30: “identifying whether said sample has a high or low likelihood of being homologous recombination (HR) - deficient”.
Claim 25: “selecting the patient for treatment with an agent that targets DNA repair pathways or which causes DNA damage if the sample is characterised as having a high likelihood of being HR- deficient”.
Claim 28: “(i) determining whether a DNA sample obtained from a said patient has a high or low likelihood of being HR-deficient using the method according to claim 1; and (ii) administering an agent that targets DNA repair pathways or which causes DNA damage to a patient if the DNA sample is determined to have a high likelihood of being HR-deficient”.
With respect to the interpretations above, it is suggested that the claims be amended to recite alternative language so as to avoid interpretation of contingent claiming.
These claims and the particular intended use and contingent recitations have been examined with respect to the prior art in the interest of compact prosecution.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

1.	Claims 3, 9, 12-13 and 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding issues of written description support stemming even from the original claims and original disclosure, MPEP 2161.01.I (e.g. 6th para.), 2163.I and 2163.I.A pertain: "[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed" (MPEP 2161.01.I, 6th para.).
Claims 3 and 31 recite the limitations “b) the plurality of base substitution signatures include base substitution signature 3 and base substitution signature 8; c) the plurality of rearrangement signatures include rearrangement signature 5 and rearrangement signature 3… f) the plurality of base substitution signatures, the plurality of rearrangement signatures, and the plurality of indel signatures consist of base substitution signature 3, base substitution signature 8, rearrangement signature 5, and rearrangement signature 3 and microhomology-mediated indels”. The specification discloses at p. 2, lines 9-14, that one base substitution signature (Signature 3) was previously shown to distinguish BRCA1/2 null from sporadic breast cancers in a small cohort of breast cancers, and was subsequently found to be present in breast, pancreatic and ovarian cancer. However, neither the specification, at p. 2, nor any other location, or the claims elaborate on what base substitution or rearrangements make up base substitution signature 3, base substitution signature 8, rearrangement signature 5, and rearrangement signature 3. The claims and specification do not define or elaborate on the phrases so as to provide adequate written description support for the claimed functions. There is insufficient disclosure as to necessary structure, steps explained in prose, or any mathematical expression necessary to carry out the above recited function of determining a likelihood of a sample being homologous recombination deficient based on the recited signatures.
2.	Claims 1, 3, 9, 12-13, 15, 17-18, 22, 25, 27-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation”. These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
In considering the factors for the instant claims:
a) In order to practice the claimed invention, one of skill in the art must be able to identify whether a sample has a high or low likelihood of being homologous recombination (HR)-deficient based on a score generated from two or more of a base substitution signature, rearrangement signature, indel signature, or copy number profile, wherein the signatures and profile can be composed of alterations to any gene or part of the genome and the HR-deficiency is any HR-deficiency. For the reasons discussed below, there would be an unpredictable amount of experimentation required to practice the claimed invention.
b) The specification provides guidance for identifying whether a sample has a high or low likelihood of being homologous recombination (HR)-deficient based on whether samples are BRCA proficient or deficient (p. 2, line 4 through p. 3, line 5; p. 11, lines 14-16; “Uses of Predictor Outcome” section, p. 11-12; “Genomic profiling to distinguish BRCA1/2 deficient vs BRCA1/2 proficient cancers” section, p. 13-14; “Prediction of DNA from a tumour sample as BRCA deficient or proficient” section, p. 14-21; “Prediction of BRCA proficient or deficient DNA from individual samples” section, p. 21-23; and “Clinical Testing” section, p. 23-24). The specification discloses training a model on samples known to be BRCA1/BRCA2 null/HR-deficient (p. 14, lines 15-21). The specification also discloses calculating the probability that a sample is BRCA deficient based on its base substitution signature, rearrangement signature, indel signature, and/or copy number profile (“Prediction of BRCA proficient or deficient DNA from individual samples” section, p. 21-23). The specification does not clearly contemplate changes associated with any other genomic region besides BRCA, and the specification does not clearly disclose what makes up the signatures and profiles used to calculate the probability. Further, the specification discloses using breast cancer tumors that are genetically null for BRCA1 or BRCA2 and clear BRCA1/2 proficient sporadic tumors as a training set to identify genomic parameters which contribute to BRCA-ness, including base substitution, indel, rearrangement and copy number signatures on the training set (p. 13, lines 19-30). The specification discloses that six distinguishing parameters were individually found to convey the greatest variance between the datasets: microhomology-mediated indels, base substitution signature 3, rearrangement signature 5, HRD index, rearrangement signature 3, base substitution signature 8 (p. 13, lines 23-26), but does not disclose what these signatures and profiles are composed of.  The specification discloses that the genomic parameters are used to develop a flexible, weighted model, which is then used to determine the score (p. 14, line 15 through p. 23, line 5), but does not disclose the identity of the genomic parameters sufficiently to develop a flexible, weighted model. 
c) The specification provides working examples of obtaining probabilistic scores for patient tumor samples, where four patients were identified as having high probabilities of being BRCA deficient and five had low probabilities of being BRCA deficient (p. 23, line 15 through p. 24, line 10). However, with respect to teaching any and all instances of any and all samples having a high or low likelihood of being HR-deficient, wherein the deficiency is caused by any other changes beyond non-BRCA changes, the Specification fails to teach how to use or make said invention as claimed.
d) The invention is drawn to methods and a computer program product containing non-transitory memory storing a computer program for characterising a DNA sample obtained from a tumour.
e), g) The state of the art for identifying biomarkers for DNA repair-deficient cancers prior to treatment can be represented by Marquard et al. (Biomarker Research, 2015, 3, p. 1-10) and Abkevich et al. (British Journal of Cancer, 2012, 107, p. 1176-1782; IDS 2/15/2019 NPL reference A). Each of the references make clear that while BRCA1 and BRCA2 are important indicators of homologous recombination deficiency, other genomic indicators also exist.
f) The skill of those in the art of molecular biology is high.
h) The claims are broad because they are drawn to identifying whether any DNA sample has a high or low likelihood of being homologous recombination HR-deficient, wherein the signatures and profile can be composed of alterations to any gene or part of the genome and the HR-deficiency is any HR-deficiency.
The skilled practitioner would first turn to the instant specification for guidance to practice methods of identifying whether a sample has a high or low likelihood of being homologous recombination HR-deficient. However, the instant specification does not provide specific guidance to practice these embodiments for all samples and all genes. As such, the skilled practitioner would turn to the prior art for such guidance, however, the prior art shows that HR-deficiency has multiple genetic causes and does not provide specific signatures or profiles for all types of HR-deficiency. Finally, said practitioner would turn to trial and error experimentation to determine how to identify whether any sample has a high or low likelihood of being homologous recombination HR-deficient, which represents undue experimentation.
With regard to each of the 112(a) rejections above
As appropriate, the rejections may be overcome, for example, (i) by narrowing to clearly supported embodiments and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations. If common knowledge general to those of ordinary skill in the art is being relied upon, then this may be clarified on the record. 
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
MPEP 2163 generally pertains.


35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 9, 12-13, 15, 17-18, 22, 25, 27-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 15, and 30 recite the limitations “i) determining the presence or absence of at least one base substitution signature in the sample”, “ii) determining the presence or absence of at least one rearrangement signature in the sample”, and “iii) determining the presence or absence of at least one indel signature in the sample”. There is insufficient antecedent basis for these limitations in the claim as there are no previous recitations of a presence or absence of the recited signatures. It is recommended to amend each of the limitations to recite “ a presence or absence” or similar.
Claims 1, 15, and 30 recite the limitations “a) performing two or more of the following steps:”, where the steps are i)-iv) determining steps, and “b) generating, from the above determinations, a probabilistic score”. It is not clear whether step b) requires all of the determining steps i)-iv) or only the two or more that are performed, as recited in in step a). Clarification through clearer claim language is requested.
Claims 1, 15, and 30 recite the limitations “c) based on said probabilistic score, identifying whether said sample has a high or low likelihood of being homologous recombination (HR) – deficient”. First, it is not clear what actions are involved in identifying whether the sample has a high or low likelihood. Under the BRI, the action could be as simple as comparing the probabilistic score to a threshold to classify the sample, or could involve any other type of analysis. As there are no active steps claimed for step c), it is not clear how the step should be interpreted. Second, the terms “high” and “low” likelihood are relative terms which renders the claim indefinite. The term terms “high” and “low” likelihood are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is not clear what is being identified in step c). Clarification through clearer claim language is requested.
	Claims 3 and 31 recite the limitations “d) the plurality of indel signatures include microhomology-mediated indels” and “e) the copy number profiles include the HRD copy number-based index”, which are indefinite because the terms “microhomology-mediated indels” and “HRD copy number-based index” are not standard terms in the art. A search for these terms as recited on Google Scholar returned only one result linking to a publication of the instant application. The terms are not defined in the instant specification. The claims recite no active steps for determining either microhomology-mediated indels or an HRD copy number-based index. Thus, the limitations are unclear and will be interpreted under the BRI as indels which are microhomology-mediated in any manner and as an index that reflects copy number changes associated with homologous recombination deficiency, as HRD is assumed to mean homologous recombination deficiency. Clarification via claim amendment is requested.
Claims 3 and 31 recite the limitation “e) the copy number profiles include the HRD copy number-based index”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of a HRD copy number-based index. It is recommended to amend the claims to recite “e) the copy number profiles include  an HRD copy number-based index” or similar.
	Claims 3 and 31 recite the limitation “g) the method further comprises cataloguing the somatic mutations in said sample”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of somatic mutations. It is recommended to amend the claims to recite “q) the method further comprises cataloguing  somatic mutations in said sample” or similar.
Claims 9 and 32 recite the limitation “a) the probabilistic score is a weighted score which gives weight to the factors in the following precedence”. There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of factors. It is recommended to amend the claims to recite “a) the probabilistic score is a weighted score which gives weight to  factors in the following precedence” or similar.
Claims 13 and 34 recite an equation where P(Ci = BRCA). While P is interpreted as the probabilistic score and Ci is recited to be the variable encoding the status of ith sample, it is not clear what “BRCA” signifies. Clarification via claim amendment is requested.
Claims 13 and 34 recite the limitations “Ci is the variable encoding the status of the ith sample”, “β0 is the intercept weight”, “XiT is the vector encoding features of ith sample” and “β is the vector of weights”. There is insufficient antecedent basis for these limitations in the claim as there are no previous recitations of a variable, a status, an ith sample, an intercept weight, or vectors. It is recommended to amend the claims to recite “Ci is  a variable encoding  a status of  an ith sample”, “β0 is  an intercept weight”, “XiT is  a vector encoding features of ith sample” and “β is  a vector of weights” or similar.
Claims 13 and 34 recite “wherein the probabilistic score is generated as 
    PNG
    media_image1.png
    37
    244
    media_image1.png
    Greyscale
 where Ci is the variable encoding the status of the ith sample β0 is the intercept weight XiT is the vector encoding features of ith sample; and β is the vector of weights”. Claims 12 and 33, which claims 13 and 34 depend on, recite that generating the probabilistic score includes “log-transforming the number of mutations attributed to each of the signatures; normalising the log-transformed number of mutations for each signature and the copy number profile; and weighting each of said normalised values by a predetermined weighting factor which represents the likelihood of the signature or profile associated with that value causing the tumour to be HR deficient”. It is not clear whether the equation of claims 13 and 34 is intended to use as input the weighted normalized values that are output by claims 12 and 33, and if so, which of the variables recited in claims 13 and 34 represent those weighted normalized values as two different parameters, β0 and β, are recited as representing weights. Because it is not clear whether the limitations claims 12 and 33 are used in the equation of claims 13 and 34, and therefore, what the recited parameters represent, the equation will be interpreted under the BRI using any art that teaches such an equation. Clarification via claim amendment is requested.
Claim 30 is indefinite because it lacks a positive active step relating back to the preamble. The preamble recites “A method of treating a cancer patient comprising administering a PARP inhibitor or a platinum-based drug or an anthracycline to the patient, wherein the patient has been determined to have a tumour with a high likelihood of being HR-deficient by characterising a DNA sample from the tumour”, however the last active step is drawn to identifying whether said sample has a high or low likelihood of being homologous recombination (HR) – deficient, and the claim does not recite an active step for treatment. Therefore, it is unclear as to whether the method is drawn to treating a patient determined to have a tumour with a high likelihood of being HR-deficient or to identifying the likelihood. Clarification via claim amendment is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 9, 12-13, 15, 17-18, 22, 25, 27-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.



Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to methods and a computer program product, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite judicial exceptions in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) are as follows:
Independent claims 1, 15, and 30: a) performing two or more of the following steps: i) determining the presence or absence of at least one base substitution signature in the sample; ii) determining the presence or absence of at least one rearrangement signature in the sample; iii) determining the presence or absence of at least one indel signature in the sample; and iv) determining a copy number profile for the sample; b) generating, from the above determinations, a probabilistic score; and c) based on said probabilistic score, identifying whether said sample has a high or low likelihood of being homologous recombination (HR) - deficient.
Dependent claim 25: b) selecting a patient having cancer for treatment with an agent that targets DNA repair pathways or which causes DNA damage, the method comprising characterising a sample obtained from a tumour in the patient as having a high or low likelihood of being homologous recombination (HR) -deficient using the method of claim 1, and selecting the patient for treatment with an agent that targets DNA repair pathways or which causes DNA damage if the sample is characterised as having a high likelihood of being HR- deficient.
Dependent claim 28: (i) determining whether a DNA sample obtained from a patient has a high or low likelihood of being HR-deficient using the method according to claim 1.
Dependent claims 3, 9, 12-13, 17, and 31-34 recite further steps that limit the judicial exceptions in independent claims 1, 15, and 30, and, as such, also are directed to those abstract ideas. For example, claims 3 and 31 further limit the number of steps performed, the signatures and profiles determined, cataloguing the somatic mutations, and the identifying step; claims 9, 12-13, and 32-34 further limit the probabilistic score; and claim 17 further limits the number of steps performed.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually identify whether a sample is likely to be HR-deficient. Without further detail as to the methodology involved in “determining”, “generating”, and “identifying”, under the BRI, one may simply, for example, use pen and paper to determine the presence or absence of base substitutions, rearrangements, indels, and copy number changes, and generate a probabilistic score based on those determinations. Further, the step of “selecting” a patient for treatment can be performed in the mind and does not require the patient to be treated. The step for generating a probabilistic score requires mathematical techniques as the only supported embodiments, as is supported in the dependent claims and in the Specification at: p. 6, lines 16-22; p. 14, line 22 through p. 15, line 14; p. 22, line 23 through p. 23, line 5; and Tables 1-7.
Therefore, claims 1, 15, and 30, and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d)). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 22: administering a PARP inhibitor or a platinum-based drug or an anthracycline to a cancer patient from whom the DNA sample has been obtained, wherein and the DNA sample has been characterised as having a high likelihood of being HR- deficient.
Claim 27: administering an agent that targets DNA repair pathways or which causes DNA damage to a cancer patient from whom the DNA sample has been obtained, wherein and the DNA sample has been characterised as having a high likelihood of being HR-deficient.
Claim 28: administering an agent that targets DNA repair pathways or which causes DNA damage to a patient if the DNA sample is determined to have a high likelihood of being HR-deficient.
Dependent claims 29 and 35-36 recite steps that further limit the recited additional elements in the claims. For example, claim 29 further limits the agent of claim 25; claim 35 further limits the tumour source and the type of sequencing performed on the sample; and claim 36 further limits the tumour and tissue source.
The claims also include non-abstract computing elements. Independent claim 15 includes a computer program product containing non-transitory memory storing a computer program. Dependent claim 18 includes a computer have a processor configured to run the computer program product of claim 15.
Considerations under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as those limiting the tumour source and the type of sequencing, perform functions of collecting the data needed to carry out the judicial exceptions. Data gathering and outputting do not impose any meaningful limitation on the judicial exceptions, or on how the judicial exceptions are performed. Data gathering and outputting steps are not sufficient to integrate judicial exceptions into a practical application (MPEP 2106.05(g)). 
Further steps directed to administering a PARP inhibitor or a platinum-based drug or an anthracycline to a cancer patient from whom the DNA sample has been obtained in claim 30 only provide a particular treatment when the DNA sample has been characterised as having a high likelihood of being HR-deficient. Such a limitation does not integrate the recited judicial exceptions when the DNA sample has been characterised as having a low likelihood of being HR-deficient. As such, the claims are directed to a judicial exception.
Further steps directed to additional non-abstract elements of “a computer program product containing non-transitory memory storing a computer program” and “a computer have a processor configured to run the computer program product of claim 15” do not describe any specific computational steps by which the “computer parts” perform or carry out the judicial exceptions, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the judicial exceptions. Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
Therefore, the additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Thus, none of claims 1, 3, 9, 12-13, 15, 17-18, 22, 25, 27-36  recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Abkevich et al. (WO 2013/096,843, IDS 2/15/2019 reference) discloses that performing whole exome sequencing on DNA extracted from breast and ovarian tumours and from a normal, non-tumor sample is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, [0011-0015; 0071; 0075; 00181]. As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 15 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Abkevich et al. (WO 2013/096,843, IDS 2/15/2019 reference) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used at (p. 24, lines 12-31). The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the judicial exceptions (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
	Therefore, claims 1, 3, 9, 12-13, 15, 17-18, 22, 25, 27-36 are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, 15, 17-18, 22, 25, 27-32, and 35-36 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Abkevich et al. (US 2014/0363521 A1). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Claim 1 discloses a method of characterising a DNA sample obtained from a tumour. Claim 15 discloses a computer program product containing non-transitory memory storing a computer program for performing a method. Claim 30 discloses a method of treating a cancer patient comprising administering a PARP inhibitor or a platinum-based drug or an anthracycline to the patient, wherein the patient has been determined to have a tumour with a high likelihood of being HR-deficient by characterising a DNA sample from the tumour.
The method steps of claims 1, 15, and 30 comprise: 
a) performing two or more of the following steps: 
i) determining the presence or absence of at least one base substitution signature in the sample; 
ii) determining the presence or absence of at least one rearrangement signature in the sample; 
iii) determining the presence or absence of at least one indel signature in the sample; and 
iv) determining a copy number profile for the sample; 
b) generating, from the above determinations, a probabilistic score; and 
c) based on said probabilistic score, identifying whether said sample has a high or low likelihood of being homologous recombination (HR) - deficient.
Regarding claims 1, 15, and 30, the prior art to Abkevich discloses methods and materials involved in assessing samples (e.g., cancer cells) for the presence of homologous recombination deficiency (HRD) or an HRD signature (abstract). Abkevich teaches computer program product embodied in a computer readable medium that, when executing on a computer, provides instructions for detecting the presence or absence of any CA (chromosomal aberration) Region [0018]. Abkevich teaches a method of predicting a cancer patient's response to a cancer treatment regimen comprising a DNA damaging agent, an anthracycline, a topoisomerase I inhibitor, radiation, and/or a PARP inhibitor [0014].
Regarding step a), Abkevich teaches that “chromosomal aberration” or “CA” means a somatic change in a cell's chromosomal DNA that falls into at least one of three overlapping categories: LOH (loss of heterozygosity), which is determined by sequencing single nucleotide polymorphisms (i.e., base substitutions) and can be the result of a copy number reduction when a chromosome is deleted in a somatic cell; TAI (telomeric allelic imbalance region), which encompasses LOH and occurs when the relative copy number in somatic cells differs from the germline; or LST (large scale transition), which encompasses LOH and TIA and refers to any somatic copy number transition [0045-0047].
Regarding steps b-c), Abkevich teaches correlating a particular assay or analysis output (e.g., total number of Indicator CA Regions greater than a reference number, presence of an HRD signature etc.) to some likelihood (e.g., increased, not increased, decreased, etc.) of some clinical feature (e.g., response to a particular treatment, cancer-specific death, etc.), or additionally or alternatively concluding or communicating such clinical feature based at least in part on such particular assay or analysis output, such correlating, concluding or communicating may comprise assigning a risk or likelihood of the clinical feature occurring based at least in part on the particular assay or analysis output, where the risk is a percentage probability of the event or outcome occurring [0116]. Abkevich teaches that a sample has an HRD signature if it has a number of Indicator CA Regions or a CA Region Score exceeding a reference, wherein a number or score exceeding such reference indicates homologous recombination deficiency, where a combined analysis of two or more types of CA Regions (including two or more types of Indicator CA Regions) to assess (e.g., detect, diagnose) HRD in a sample can be used [0051-0066]. Abkevich teaches comparing the number or combined length of CA Regions to a reference number to detect (a) HRD or likelihood of HRD (e.g., an HRD signature) in the sample, (b) deficiency (or likelihood of deficiency) in a BRCA1 or BRCA2 gene in the sample, or (c) an increased likelihood that the cancer patient will respond to a cancer treatment regimen comprising a DNA damaging agent, an anthracycline, a topoisomerase I inhibitor, radiation, or a PARP inhibitor [0017].
Regarding claims 3 and 31, Abkevich teaches the method of claims 1 and 30 as described above. Claims 3 and 31 are interpreted as either further limiting in steps a)-f) the signatures and profile recited in claims 1 and 30, and/or adding cataloguing the somatic mutations in step g) and/or further limiting the identifying step recite in claims 1 and 30 to comparing the score to a predetermined threshold in step h). Abkevich teaches that a sample has an HRD signature if it has a number of Indicator CA Regions or a CA Region Score exceeding a threshold (e.g., a reference or index CA Region Score) (i.e., step h)) [0011, 0051-0052, 0056, 0061, 0063-0066]. 
Regarding claims 9 and 32, Abkevich teaches the method of claims 3 and 31 as described above. Claims 9 and 32 further add weighting the probabilistic score according to a recited precedence or determining the number of mutations in the mutational catalogue attributable to each of the signatures or profile. Abkevich teaches that the CA Region Score is a combination of scores derived or calculated from (e.g., representing or corresponding to) the average (e.g., arithmetic mean) of (1) the detected LOH Regions (“LOH Region Score”, as defined herein), (2) the detected TAI Regions (“TAI Region Score”, as defined herein), and/or (3) the detected LST Regions (“LST Region Score”, as defined herein) to yield a CA Region Score calculated from the following formula CA Region Score = A*(LOH Region Score) + B*(TAI Region Score) + C*(LST Region Score), where A, B, and C are coefficients that can have different values (i.e., a weighted score giving precedence to the HRD copy number-based index).
Regarding claim 17, Abkevich teaches the method of claim 15 as described above. Claim 17 further adds performing three or more of the determining steps of part (ii) of claim 15. As Abkevich teaches that determining LOH involves SNP, deletion, and copy number analysis, it is considered that Abkevich fairly teaches the limitations of the claim.
Regarding claim 18, Abkevich teaches the method of claim 15 as described above. Claim 18 further adds a computer having a processor to run the computer program product of claim 15. Abkevich teaches a system for detecting HRD [0017-0019], with a computing device including a processor that can process instructions [0123].
Regarding claims 22, 25, and 27-29, Abkevich teaches the method of claim 1 as described above. Claim 22 further adds administering a PARP inhibitor or a platinum-based drug or an anthracycline to a cancer patient with a high likelihood of being HR-deficient. Claim 25 further adds selecting a patient having cancer for treatment with an agent that targets DNA repair pathways or which causes DNA damage if the patient’s sample has been characterised as having a high likelihood of being HR- deficient. Claims 27 and 28 further add administering an agent that targets DNA repair pathways or which causes DNA damage to a patient if the DNA sample is determined to have a high likelihood of being HR-deficient. Claim 29 further limits the agent that targets DNA repair pathways or which causes DNA damage in claim 25 to a PARP inhibitor or a platinum-based drug or an anthracycline.
Abkevich teaches administering one or more drugs selected from the group consisting of DNA damaging agents, anthracyclines, topoisomerase I inhibitors, PARP inhibitors, platinum-based chemotherapy drugs, or radiation for treating a cancer in a patient identified (i.e., selected) as having (or as having had) a cancer cell determined to have HRD [0014, 0098-0100].
Regarding claim 35, Abkevich teaches the method of claim 1 as described above. Claim 35 limits the tumour to being from a patient with breast cancer, ovarian cancer, or pancreatic cancer and wherein the presence or absence of base substitution signatures, rearrangement signatures, and indel signatures in the sample and copy number profiles for the sample are detected using whole exome sequencing. Abkevich teaches that any type of cancer cell can be assessed using the methods and materials described, including breast cancer cells, ovarian cancer cells, liver cancer cells, esophageal cancer cells, lung cancer cells, head and neck cancer cells, prostate cancer cells, colon, rectal, or colorectal cancer cells, and pancreatic cancer cells [0094]. Abkevich teaches that any appropriate technique can be used to determine genotypes at loci of interest within the genome of a cell, including whole exome sequencing [0084].
Regarding claim 36, Abkevich teaches the method of claim 35 as described above. Claim 36 further limits the DNA sample obtained from a tumour to being obtained by a biopsy from a cancer patient and/or wherein the method further comprises whole exome sequencing of a normal, non-tumor sample from the patient. Abkevich teaches any appropriate type of sample can be assessed, including tumor biopsy samples [0092]. Abkevich teaches comparing the somatic genotype to the germline (e.g., blood) (i.e., normal, non-tumor sample) [0085].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 12 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Abkevich, as applied to claims 1, 3, 9, and 30-32 as described above, and in view of Nik-Zainal et al. (Cell, 2012, 149, p. 979-993; IDS 6/17/2021 reference). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claims 12 and 33, Abkevich teaches the methods of claims 9 and 32 as described above. Claims 12 and 33 further limit the step of generating the probabilistic score to log-transforming the number of mutations attributed to each of the signatures; normalising the log-transformed number of mutations for each signature and the copy number profile; and weighting each of said normalised values by a predetermined weighting factor which represents the likelihood of the signature or profile associated with that value causing the tumour to be HR deficient. Abkevich is considered to teach using coefficients, or weighted parameters, to determine a score as described above, but Abkevich does not teach log-transforming or normalizing the number of mutations attributed to each of the signatures. 
However, the prior art to Nik-Zainal discloses generating catalogs of somatic mutation from 21 breast cancers and applying mathematical methods to extract mutational signatures of the underlying processes. Nik-Zainal teaches log-transforming the ratios of each mutation-type at each mutation context and correcting/normalizing for the frequency of each trinucleotide in the reference genome (p. 983, Figure 1(C) legend; p. 981, col. 1, par. 3-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the methods of Abkevich and Nik-Zainal because both references disclose methods for determining genomic signatures of homologous-recombination deficiency (HRD). The motivation to log-transform and normalize the number of mutations, as taught by Nik-Zainal, prior to using the weighted algorithm taught by Abkevich to determine a likelihood of HRD would have been to compare between different types of mutational signatures to highlight mutational signatures generated by processes that favor particular classes of mutation and/or particular sequence contexts in which mutations occur, as taught by Nik-Zainal (p. 981, col. 1, par. 3). Therefore, one could have combined the elements as claimed by the known methods of Abkevich and Nik-Zainal, and that in combination each element would have performed the same function as it did separately for the predictable result of producing a likelihood of HRD based on the tumor genetic landscape.
B.	Claims 13 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Abkevich in view of Nik-Zainal, as applied to claims 1, 3, 9, 12, and 30-33 as described above, and in further view of Ayers et al. (Genetic Epidemiology, 2010, 34, p. 879-891). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Regarding claims 13 and 34, Abkevich in view of Nik-Zainal teach the method of claims 12 and 33 as described above. Claims 13 and 34 further limit the probabilistic score to being generated as 
    PNG
    media_image1.png
    37
    244
    media_image1.png
    Greyscale
, which is not taught by either Abkevich or Nik-Zainal.
However, the prior art to Ayers discloses methods for selecting SNPs as predictors in genetic association studies (abstract). Ayers teaches that binary traits such as case/control status are generally analyzed using logistic regression to determine probability p using the formula 
    PNG
    media_image2.png
    49
    149
    media_image2.png
    Greyscale
 (p. 881, col. 1, par. 3), which is considered to be equivalent to the instant equation in view of the 35 USC 112(b) issues regarding the recited parameters.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Abkevich in view of Nik-Zainal with the method of Ayers because the references are in the same technical field. The motivation to use the formula taught by Ayers to would have been to generate the probabilistic score for determining the likelihood of HRD would have been to use a penalized regression method to determine a set of predictor SNPs or genetic mutations, which outperforms single marker analysis, as taught by Ayers (abstract). Therefore, one could have combined the elements as claimed by the known methods of Abkevich, Nik-Zainal, and Ayers, and that in combination each element would have performed the same function as it did separately for the predictable result of producing a likelihood of HRD based on the tumor genetic landscape.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 15, 22, 27-29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 16, and 20-22 of copending Application No. 16/096,731 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Regarding instant claims 1, 15, and 30, reference claims 1, 4, and 20-22 disclose determining the presence or absence of base substitution signatures, rearrangement signatures, indel signatures, and a copy number profile for the sample, and generating, from the above determinations, a probabilistic score; and based on said probabilistic score, identifying whether said sample as having has a high or low likelihood of being homologous recombination (HR) -deficient. Reference claim 16 further discloses a computer program product containing non-transitory memory storing a computer program. Reference claim 22 further discloses selecting the patient for treatment with the cancer therapy, wherein the cancer therapy comprises cisplatin and/or a PARP inhibitor. Reference claims 1, 4, and 20-22 therefore anticipate instant claims 1, 15, and 30 as the reference claims disclose all of the elements of the instant claims.
Regarding instant claims 22 and 27-29, reference claims 20 and 22 disclose identifying said sample as having a high likelihood of being homologous recombination (HR) -deficient and selecting the patient for treatment with the cancer therapy, wherein the cancer therapy comprises cisplatin and/or a PARP inhibitor (i.e., an agent that targets DNA repair pathways or which causes DNA damage). Reference claims 20 and 22 therefore anticipate instant claims 22 and 27-29 as the reference claims disclose all of the elements of the instant claims.
The difference between the instant claims and the reference claims are that the reference claims are drawn to determining a catalogue of somatic mutations in a sample, identifying whether a sample has a high or low likelihood of being HR-deficient, and treating patients with high likelihoods of HR-deficiency, whereas the instant application is drawn only to identifying whether a sample has a high or low likelihood of being HR-deficient and treating patients with high likelihoods of HR-deficiency. Therefore, reference claims 1-2, 4, 16, and 20-22 are anticipate instant claims 1, 3, 15, 22, 27-29, and 30.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                                                                                                                                                                                                        
/Lori A. Clow/Primary Examiner, Art Unit 1631